DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 03-14-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 3 has/have been amended, claim(s) 2 has/have been cancelled, and claim(s) 1, and 3-52 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-8, 11, 12, 24, and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1, in view of Or-Bach, US 20170053906 A1.

As to claim 1, Peng discloses a memory structure (see Peng Para [0004]), comprising: 
a semiconductor substrate (see Peng Fig 8a Ref Substrate) having a substantially planar surface (see Peng Fig 8a Ref Substrate); a plurality of stacks of active strips (see Peng Fig 8a Ref Channel Stack) formed over the surface of the semiconductor substrate, with each adjacent pair of the stacks of active strips (see Peng Fig 8a Ref Channel Stack) being separated along a first direction (see Peng Fig 8a direction of periodic Ref Channel Stack) by a trench of a predetermined width (see Peng Fig 8a see gap between Ref Channel Stack), wherein

(b) each active strip comprises a first semiconductor layer (see Peng Fig 8a Ref Conduction Channel) of a first conductivity type (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line) provided between a second semiconductor layer (see Peng Fig 8a Ref Source Line) and a third semiconductor layer (see Peng Fig 8a Ref Bit Line) each of a second conductivity type (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line); 
a charge-trapping material (see Peng Fig 8b Ref Charge Trap Structure) provided conformally on sidewalls of the trenches (see Peng Fig 8b Ref Charge Trap Structure); and a plurality of conductors (see Peng Fig 8c Ref Word Line (Gate)) provided in the trenches each extending lengthwise along a third direction (see Peng Fig 8c Ref Word Line (Gate)) that is substantially perpendicular to the planar surface, each conductor being separated from each adjacent stack of active strips by the charge-trapping material on the sidewalls of the trench where the conductor is situated, thereby forming in each active strip at least one NOR string (see Peng Para [0012]), each NOR string including a plurality of thin-film transistors (see Peng Para [0033]) that are formed out of the first, the second and the third semiconductor layers of the active strip and their adjacent charge-trapping material and the conductors, wherein 

(b) adjacent NOR strings are formed on opposite sides of each active strip, with channel regions of adjacent thin-film transistors in the adjacent NOR strings being insulated from each other (see Peng Fig 8d Ref Gate Insulation (oxide)), and 
(c) the common source region of each NOR string is electrically isolated relative to the circuitry (see Peng Fig 8a Ref Insulation Layer), except when one or more of thin-film transistors formed in the NOR string are rendered conducting, such that a current through the common source region charges a parasitic or intrinsic capacitor (see Peng Paras [0025]; Programming requires a current through the source region, and parasitic capacitance is inherent to high speed devices and interconnects.) of the common source region by a current through the common drain region to a predetermined voltage (see Peng Paras [0025] and [0026]).

Peng does not appear to explicitly disclose the semiconductor substrate has circuitry formed therein.

The circuitry disclosed in reference character 1100 must have some circuity formed in the substrate, either as doped regions from CMOS transistors)

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity in the substrate, as disclosed by Or-Bach. The inventions are well known variants of three-dimensional memory structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0133]).

As to claim 3, Peng and Or-Bach disclose memory structure of claim 1, wherein 
the predetermined voltage is a voltage related to one of: 
program, program-inhibit, reading and erasing data operations of the storage transistors (see Peng Paras [0025] and [0026]).

As to claim 5, Peng and Or-Bach disclose memory structure of claim 1, wherein 
each common drain region of a NOR string (see Peng Para [0032]) serves as a bit line for the storage transistors in the NOR string (see Peng Fig 8a Ref Bit Line).

As to claim 6, Peng and Or-Bach disclose memory structure of claim 1, wherein 
the first, second and third semiconductor layers each comprise polysilicon or silicon germanium (see Peng Para [0019]).

As to claim 7, Peng and Or-Bach disclose memory structure of claim 1, wherein 
the channel regions of the adjacent thin-film transistors in adjacent NOR strings of an active strip are insulated from each other by an insulating spine (see Peng Fig 8d Ref Gate Insulation (oxide)).

As to claim 8, Peng and Or-Bach disclose memory structure of claim 1, wherein 
each thin-film transistor in each NOR string has a native enhancement mode threshold voltage (see Peng Fig 8a Ref Conduction Channel (Si p); With regards to a native enhancement mode, the disclosed channel is doped and thus is enhanced.).

As to claim 11, Peng and Or-Bach disclose memory structure of claim 1, wherein 
the electric charge in the charge-trapping material in each storage transistor is provided from one of the common source region, the common drain region or the channel region 

As to claim 12, Peng and Or-Bach disclose memory structure of claim 11, wherein 
the electric charge in each thin-film transistor sets the thin-film transistor to a threshold voltage corresponding to one of two or more charge states (see Peng Para [0018]).

As to claim 24, Peng and Or-Bach disclose memory structure of claim 11, wherein 
each thin-film transistor of each NOR string is randomly accessed (see Peng Para [0003]).

As to claim 45, Peng and Or-Bach disclose memory structure of claim 1, wherein 
an odd address is assigned to each thin-film transistor of a first NOR string of each active strip and an even address is assigned to each thin-film transistor of a second NOR string of each active strip (see Peng Fig 9b Refs Word Line (for even columns) and Word Line (for odd columns)), wherein 
each of the conductors is shared by a NOR string of an even address and a NOR string of an odd address (see Peng Para [0033]), and wherein 
both the odd and even addressed NOR strings of active strips sharing the selected conductors are read, programmed, program-inhibited or erased concurrently (see Peng Para [0025]).

As to claim 46, Peng and Or-Bach disclose memory structure of claim 2, wherein, 


As to claim 47, Peng and Or-Bach disclose memory structure of claim 46, wherein 
only the thin-film transistors of one of the adjacent first and second NOR strings is programmed during a read, program, or program-inhibit operation, while the thin-film transistors of the other one of the adjacent first and second NOR strings are each held in a non-conducting state (see Peng Para [0025] and see Or-Bach Fig 11A).

As to claim 48, Peng and Or-Bach disclose memory structure of claim 47, wherein 
the one of the first plurality of conductors is applied pulses of one or more programming voltages or a ramp of successively higher programming voltages (see Peng Para [0025]).

As to claim 49, Peng and Or-Bach disclose memory structure of claim 48, wherein 
the one of the first plurality of conductors is applied pulses of one or more programming voltages or a ramp of successively higher programming voltages (see Peng Para [0025]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1 and Or-Bach, US 20170053906 A1, in view of Levy, US 9355849 B1.

As to claim 9, Peng and Or-Bach disclose the memory structure of claim 1, wherein 
each storage transistor has a data retention time.

Peng and Or-Bach do not appear to explicitly disclose shorter than a year and a program/erase cycle endurance greater than 10,000 program/erase cycles.

Levy discloses shorter than a year (see Levy Fig 4) and a program/erase cycle endurance greater than 10,000 program/erase cycles (see Levy Col 7 Lines 65-67).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng and Or-Bach, may include devices with particular performance characteristics, as disclosed by Levy. The inventions are well known variants of memories using charge trap layers and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Levy’s attempt to improve ONO data retention (see Levy Para [0171]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1 and Or-Bach, US 20170053906 A1, in view of Kasorla, US 20150098272 A1.

As to claim 10, Peng and Or-Bach disclose the memory structure of claim 1, wherein 
data stored in one or more of the storage transistors represents data.

Peng and Or-Bach do not appear to explicitly disclose a continuum of stored states in an analog memory.

Kasorla discloses disclose a continuum of stored states in an analog memory (see Kasorla Para [0022]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng and Or-Bach, may include devices with particular performance characteristics, as disclosed by Kasorla. The inventions are well known variants of memories using charge trap layers and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kasorla’s attempt to improve 3 bit/cell technology (see Kasorla Para [0023]).

Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1 and Or-Bach, US 20170053906 A1, in view of Cohen, US 20140229131 A1.

As to claim 37, Peng and Or-Bach disclose memory structure of claim 2, wherein 

a read voltage, a program voltage, a program-inhibit voltage, an erase voltage, or voltages for setting the programmable thin film transistors of NOR strings (see Peng Para [0025]).

Peng and Or-Bach does not appear to explicitly disclose designated as reference strings.

Cohen discloses reference strings (see Cohen Para [0230]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng and Or-Bach, may incorporate reference cells, as disclosed by Cohen. The inventions are well known variants of memory circuit which are organized into blocks and the combination of known inventions which produce predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Cohen’s attempt to mitigate the variations (see Cohen Para [0230]).

As to claim 38, Peng, Or-Bach, and Cohen disclose the memory structure of claim 37 wherein, 
during a read operation of a selected thin-film transistor in each of a selected plurality of NOR strings, 


As to claim 39, Peng, Or-Bach, and Cohen disclose the memory structure of claim 38, further comprising 
one or more contacts provided to connect selectively the common drain region of each NOR string through selection decoders to circuitry at the surface of the substrate (see Or-Bach Fig 22B).

Claim(s) 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1 and Or-Bach, US 20170053906 A1, in view of Kim, US 20110044113 A1.

As to claim 50, Peng and Or-Bach disclose memory structure of claim 49, wherein 


Peng and Or-Bach do not appear to disclose 
the pulses of programming voltages are stopped when reading the thin-film transistor indicates that it has been programmed to its intended threshold voltage and wherein, 
thereafter, the intrinsic capacitor of the first NOR string is charged to a predetermined program-inhibit voltage.

Kim discloses the pulses of programming voltages are stopped when reading the thin-film transistor indicates that it has been programmed to its intended threshold voltage and wherein, 
thereafter, the intrinsic capacitor of the first NOR string is charged to a predetermined program-inhibit voltage (see Kim Para [0076]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng and Or-Bach, may include a read-verify step, as disclosed by Kim. The inventions are well known variants of NOR structures which have a concurrent program and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kim’s attempt to improve programming speed (see Kim Para [0171]).

As to claim 51, Peng, Or-Bach, and Kim disclose memory structure of claim 50, wherein 
each pulse of the programming voltages corresponds to a threshold voltage in the thin-film transistor under a multi-bit storage scheme (see Or-Bach Fig 22).

As to claim 52, Peng, Or-Bach, and Kim disclose memory structure of claim 51, wherein 
the intrinsic capacitor of the first NOR string of the first active strip is charged to a program-inhibit voltage upon read-verification that a selected one of the thin-film transistors associated with that one of the first plurality of conductors is in their correctly programmed state (see Peng Para [0025] and Kim Para [0076]). 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 

The disputed prior art limitations read on the amended language. The recitations of “a current” and “a parasitic capacitor” are too broad to overcome the inherent parasitic capacitance of high-speed memory device performing programming operations.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/21/2022